On the 14th day of October, 1029, a judgment was granted in an action upon a promissory note for the plaintiff below. From that action A.P. Funk appealed to this court, and there has been a motion to dismiss filed for the reason that since that date, and on the 12th day of December, 1932, the plaintiff in error was discharged as a bankrupt, and that the trustee has not been made a party to this appeal or the appeal revived or right claimed in the name of the trustee, nor upon any order of the referee in bankruptcy. Where it appears from the record, or upon other reliable testimony, that the appeal has been abandoned or the questions involved have become moot, this court will not determine the matter upon abstract or moot questions, but will dismiss the appeal.
It is, therefore, ordered that the appeal be dismissed.